Name: Commission Regulation (EEC) No 272/88 of 28 January 1988 concerning the stopping of fishing for cod, whiting, plaice, sole and hake by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 30 . 1 . 88 Official Journal of the European Communities No L 26/59 COMMISSION REGULATION (EEC) No 272/88 of 28 January 1988 concerning the stopping of fishing for cod, whiting, plaice, sole and hake by vessels flying the flag of the Netherlands HAS ADOPTED THIS REGULATION : Article 1 The quotas of cod, whiting, plaice and sole in the waters of ICES division VII a, of plaice and sole in the waters of ICES divisions VII h, j , k, of sole in the waters of ICES division VIII a, b, of hake in the waters of ICES divisions V b (EC zone), VI, VII, XII, XIV and of cod in the waters of ICES divisions VII b, c , d, e , f, g, h, j , k, VIII, IX, X ; CECAF 34.1.1 (EC zone) allocated to the Netherlands for 1988 are deemed to be exhausted. Fishing for cod, whiting, plaice and sole in the waters of ICES division VII a, for plaice and sole in the waters of ICES divisions VII h, j , k, for sole in the waters of ICES division VIII a, b, for hake in the waters of ICES divisions V b (EC zone), VI, VII, XII, XIV and for cod in the waters of ICES divisions VII b, c, d, e , f, g, h, j , k, VIII , IX, X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of the Netherlands or registered in the Netherlands is prohib ­ ited, as well as the retention on board, the transhipment and the landing of such stocks captured by the above ­ mentioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities by vessels of the Member States ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (2), provides for cod, whiting, plaice, sole and hake quotas for 1988 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas the quotas allocated to the Netherlands for cod, whiting, plaice and sole in the waters of ICES division VII a, of plaice and sole in the waters of ICES division VII h, j , k, of sole in the waters of ICES division VIII a, b, of hake in the waters of ICES divisions V b (EC zone), VI, VII XII, XIV and of cod in the waters of ICES divisions VII b, c, d, e , f, g, h, j , k, VIII , IX, X ; CECAF 34.1.1 (EC zone) have been exhausted by exchanges of quotas ; whereas the Netherlands have prohibited fishing for these stocks as from 1 January 1988 ; whereas it is therefore necessary to abide by that date, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (&lt;) OJ No L 207, 29 . 7. 1987, p . 1 . b) OJ No L 375, 31 . 12. 1987, p . 1 .